Citation Nr: 1645198	
Decision Date: 12/01/16    Archive Date: 12/19/16

DOCKET NO.  09-13 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a stomach disorder, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Arkansas Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. M. Barnard, Senior Counsel



INTRODUCTION

The Veteran served on active duty from July 1988 to July 1992.  He served in Southwest Asia from November 9, 1990 to March 4, 1991.

This appeal arose before the Board of Veterans' Appeals (Board) from a March 2007 rating decision of the North Little Rock, Arkansas, Department of Veterans Affairs (VA), Regional Office (RO).

This case was remanded in January 2011 to provide the Veteran with a rescheduled hearing.  Because he failed to report to this hearing, the Board will consider his request for a hearing to have been withdrawn.  See 38 C.F.R. § 20.704(d), (e) (2015).

In July 2105, this case was again remanded by the Board of further evidentiary development; the case was subsequently returned to the Board.  However, due to the medical complexity of this case, the Board requested an opinion from an independent expert in May 2016.  The opinion was provided in June 2016.  The case is again before the Board for appellate consideration.


FINDING OF FACT

The Veteran's diagnosed GERD, hiatal hernia, and gastritis did not have their onset in service; no disorder such as ulcers were present within one year of his separation; and the diagnosed disorders are not otherwise related to service, to include exposure to toxic substances.


CONCLUSION OF LAW

The criteria for service connection for a stomach disorder, to include as due to an undiagnosed illness, have not been met.  38 U.S.C.A. §§ 1110, 1117, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.317 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The notice requirements were met in this case by letters sent to the Veteran in January 2007, March and December 2008.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  The VA has also obtained private treatment records and associated them with the claims file.  As such, the Board finds the duty to assist with obtaining medical records has been satisfied.    

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The Board notes that the Veteran was afforded VA examinations in July 2010, with a November 2010 addendum, and in December 2015.  See 38 C.F.R. § 3.159(c)(4).  These opinions were rendered by medical professionals following a thorough examination and interview of the appellant and review of the claims file.  These examiners obtained an accurate history and listened to the appellant's assertions.  The examiners laid a factual foundation and reasoned basis for the conclusions that were reached.  Therefore, the Board finds that the examinations are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Additionally, an opinion from an independent expert was obtained in June 2016.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Applicable laws and regulations

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1) (2015).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2) (2015).

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498   (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190   (1991).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

When evaluating the evidence of record, the Board must assess the credibility and probative value of the evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).

Service connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38  C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder on a direct basis, generally there must be probative evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

For certain chronic disorders, including gastric or duodenal ulcers, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309, 3.384 (2015).

For any disability which is proximately due to, or results from, another disease or injury for which service-connected has been granted shall be considered a part of the original condition.  38 C.F.R. § 3.310(a) (2015).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease or injury, will be service-connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or  injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b) (2011); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995). (This standard of assessing aggravation of disability under 38 C.F.R. § 3.310 was established in 2006.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006) (codified at 38 C.F.R. § 3.310).  Although VA indicated that the purpose of the regulation was merely to apply the Court's 1995 ruling in Allen, it was made clear in the comments to the regulation that the 2006 changes were intended to place the burden on the claimant to establish a pre-aggravation baseline level of disability for the nonservice-connected disability before an award of service connection based on aggravation may be made.  This had not been VA's practice, which strongly suggests that the revision amounted to a substantive change in the regulation.  Because the Veteran's claims were received after the change, his claim will be adjudicated under the current version of the regulation.

Veterans are entitled to compensation if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty." 38 U.S.C.A. § 1110, 1131.

To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.   Shedden v. Principi, 381 F.3d 1163, 1167   (Fed.Cir. 2004).
Service connection for chronic, undiagnosed illness (or a medically unexplained chronic multi-symptom illness such as fibromyalgia, chronic fatigue syndrome, or functional gastrointestinal disorders) arising from service in Southwest Asia during the Gulf War may be established under 38 U.S.C.A. § 1117 (West 2014) and 38 C.F.R. § 3.317 (2015).

Under those provisions, service connection may be established for objective indications of a chronic disability resulting from an undiagnosed illness or illnesses, provided that such disability (1) became manifest in service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016; and (2) by history, physical examination, and laboratory tests cannot be attributed to a known clinical diagnosis.  To fulfill the requirement of chronicity, the illness must have persisted for six months.   38 U.S.C.A. § 1117 (West 2014), 38 C.F.R. § 3.317 (2015).

Signs or symptoms which may be manifestations of undiagnosed illness include, but are not limited to: fatigue, signs or symptoms involving skin, headache, muscle pain, joint pain, neurologic signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders.  38 C.F.R. § 3.317(b).
 
Factual background and analysis

The Veteran has claimed that he suffers from a stomach disorder that he asserts either began in service or is related to exposures to toxic substances during his service in Southwest Asia.

The Veteran's service treatment records included the July 1988 pre-deployment examination on which he indicated a history of "frequent indigestion" but denied any "stomach trouble."  The examiner noted occasional indigestion which caused no significant trouble and for which he had not sought any treatment.  The gastrointestinal examination was within normal limits.  In April 1989, he presented with complaints of diarrhea, with feelings of weakness and thirst.  However, he stated when he drank water he felt like vomiting.  He also had a cough and sinus congestion.  Viral gastroenteritis was diagnosed.  On his July 1992 separation examination, the Veteran denied having indigestion or any other stomach trouble and the objective examination was completely normal.

The Veteran was treated by VA and by private physicians after service.  The Veteran was seen at a German clinic in 1993 for gastrointestinal (GI) complaints.  In January 2007, while still in Germany, he underwent an endoscopy for GI complaints.  The endoscopy was normal.  A biopsy was positive for helicobacter pylori, for which he received antibiotics.  No gastric or duodenal ulcers were noted.  He was subsequently diagnosed with gastroesophageal reflux disease (GERD); he was treated with Prevacid and Omeprazole.  

VA conducted a Persian Gulf War examination in July 2010.  The Veteran stated that he had abdominal pain with intermittent rectal bleeding.  He also complained of constipation, indigestion and heartburn.  His symptoms consisted of a sharp pain in the right lower quadrant that radiated to the left, and was worse in positions; only lying down lessened the pain.  The objective examination noted that his bowel sounds were normal and there were no masses, hernias or guarding.  The abdomen was not tender.  A CT scan of the abdomen was normal.  No stomach disorder was diagnosed.  An addendum dated in November 2010 specifically noted that irritable bowel syndrome was not present.  

The Veteran was afforded a VA examination in December 2015.  After a thorough examination of the Veteran and after reviewing the entire claims folder, the examiner stated as follows:

The condition claimed was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness. 

Rationale: Veteran's STRs and separation exam are silent for chronic GI symptoms. He himself reports his symptoms started after separation from active duty service with the first documented evaluation in 1996 or 1997 in Germany. Even though Veteran contends chronic intermittent symptoms over the years, VA and private treatment records are silent for continued chronic GI symptoms. During a VA GI evaluation in 2009, there is documentation of no residual GI symptoms related to treatment in Germany. Therefore, it is less likely than not that Veteran has a stomach condition that incurred in or caused by active duty service. GERD is a condition of known etiology related to gastroesophageal junction incompetence. It is often associated with hiatal hernias. Veteran has known hiatal hernia documented in treatment records from Germany after separation from service. This is more likely than not that source of any chronic reported GERD symptoms. His diagnosis of GERD predates his diagnosis of PTSD. Therefore, it is less likely than not that Veteran's GERD is secondary to service connected PTSD. GERD has known aggravating factors such as spicy, acidic, and fried foods. Mental health conditions are not known physiologic aggravators, therefore it is less likely than not that Veteran's GERD is aggravated by his service connected PTSD. The vague, intermittent abdominal pain the Veteran reports does not have a definitive etiology per record review or by Veteran's statements. Given the intermittent nature, it could be related to an aggravating food intake, a viral/bacterial process, constipation related to chronic pain medication use, or referred back pain. Though Veteran has known service connected PTSD, examiner is not aware of any aggravating or inciting gastrointestinal pathology that is physiologically related to this condition. Therefore, it is less likely than not that Veteran's abdominal pain is caused or aggravated by his service connected PTSD. 

In May 2016, the case was referred to an independent expert, who provided an opinion in June 2016.  After reviewing the entire claims folder, the expert provided a list and timeline of the Veteran's gastrointestinal complaints, to include gastroenteritis (April 1989); helicobacter pylori, that was treated with antibiotics (January 1997); gastroesophageal reflux disorder (2003-2009), treated with Prevacid and Omeprazole.  It was stated that 

The GI complaints listed above are not uncommon symptoms or presentations for individuals between the ages paralleling those of the patient.  It does not appear that the symptoms manifested with significant chronicity and were in most cases apparently self-limiting or resolved with treatment.  It could not be ascertained whether the patient's underlying medical conditions, namely PTSD, contributed to their onset.  I would suspect that, if an association were to be made, there would have been a longer duration of symptoms with more frequent exacerbations as is commonly observed in patients with functional gastrointestinal disorders associated with mental health issues.

The expert also opined that none of the disorders, based on the predeployment examination, appeared to have preexisted his service.  It was also noted that the Veteran's gastrointestinal symptoms had not manifested at any point over the course of the appeal as a chronic, undiagnosed illness, or a medically unexplained chronic multisymptom disorder (to include functional gastrointestinal disorders).  The examiner indicated that none of the disorders that the Veteran has experienced over the years had manifested with any significant chronicity.  The examiner was asked to render an opinion as to whether the Veteran's GI complaints were somatic in nature.  The expert stated 

Gastrointestinal symptoms that fall under the classification of "somatic or functional" are typically associated with a longer duration of symptoms, frequent exacerbations and incomplete response to therapy in most cases. None of the GI complaints were prolonged or chronic and were either self-limiting or responded to therapy.

Therefore, based on the data provided for this review, the patient's gastrointestinal symptoms/presentations during the period 1988 to 2015 do not appear to be attributable to an underlying mental health condition.

Finally, the expert was requested to indicate whether the Veteran's stomach condition was permanently aggravated by the Veteran's service-connected PTSD.  It was opined that none of the gastrointestinal symptoms or presentations appear to coincide with exacerbations of the patient's mental health condition.

After reviewing all the relevant evidence of record, the Board concludes that service connection for a stomach disorder is not warranted.  The Veteran has been diagnosed with GERD, a hiatal hernia, and gastritis.  While he was also positive by H. pylori, no ulcers were present.  Therefore, the evidence clearly demonstrates that the Veteran does have a current stomach disability, thus meeting the service connection requirement that a current disability exists.  Unfortunately, there is no competent evidence that relates any of the currently diagnosed disorders to his period of service.  GERD, a hiatal hernia and gastritis were not present in service; while he did have one episode of viral gastroenteritis in service, there is no competent evidence linking his current disorders to this acute disease that had completely resolved by his discharge.  This conclusion is supported by both the December 2015 VA examination and by the June 2016 independent expert's opinion.  The 2015 examiner noted that the service treatment records were silent for any complaints and that, while the Veteran has reported chronic intermittent symptoms since service, both the VA and the private treatment records are silent for any complaints until several years after his release from service.  The independent expert indicated that the Veteran's symptoms were typical for someone his age and not sufficiently chronic to be related to service.  Therefore, direct service connection is not warranted.

Service connection for gastric or duodenal ulcers could be awarded on a presumptive basis provided they are diagnosed to a compensable degree within one year of separation from service.  However, while the Veteran has been treated with antibiotics for H. pylori, he has never been diagnosed with either a gastric or duodenal ulcer; thus, presumptive service connection for such disorders is not justified.

The Veteran has also indicated that his service-connected PTSD exacerbates his stomach complaints.  The evidence of record argues against such a relationship.  The December 2015 VA examiner stated that his diagnosed GERD was more likely related to his hiatal hernia.  Moreover, the GERD predated the diagnosis of PTSD.  As a consequence, the examiner concluded that it was less likely than not that the GERD was caused by the PTSD.  The examiner supported this conclusion by noting that mental health disorders are not known aggravators of GERD.  This examiner also noted that the Veteran's vague, intermittent complaints of abdominal pain were likely related to aggravating food intake, a viral/bacterial process or constipation related to pain medication.  The examiner was not aware of any GI pathology that was physiologically related to PTSD.  These conclusions were supported by the independent expert who noted that none of the Veteran's GI episodes coincided with exacerbations of the Veteran's mental health condition.  Rather, his GI episodes were not prolonged or chronic and were either self-limiting or responded well to therapy, thus suggesting that they were not related to or aggravated by his service-connected PTSD.  There are no opinions contrary to those presented by the VA examiner and the independent expert.  Therefore, service connection for a GI disorder as secondary to the service-connected PTSD is not warranted.

Finally, the Veteran indicated that his stomach complaints constitute an undiagnosed illness that is related to exposure to toxic substances during his service in Southwest Asia.  Initially, it is noted that the Veteran has never been diagnosed with irritable bowel syndrome (IBS), thus he does not have a medically unexplained chronic multisymptom illness that is manifested by a functional GI disorder (such is IBS).  Significantly, the Veteran's various stomach complaints have been related to diagnosed disorders, such as a hiatal hernia with GERD and gastritis.  Since the Veteran's complaints are related to diagnosed disorders, the provisions of 38 C.F.R. § 3.317 (2015) are not applicable.

There is no competent evidence relating the Veteran's currently diagnosed conditions with his period of service, except for his own statements.  While the Veteran is competent to state what symptoms he feels, such as abdominal pain, indigestion, and gas, the etiology of these conditions is a complex medical question not capable of lay observation and is not the type of medical issue for which a lay opinion may be accepted as competent evidence.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011); see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short "in proving an issue that requires expert medical knowledge).  Accordingly, the Veteran's lay statements in this regard are not competent or probative evidence supporting his claim.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d at 1376-77 

Based on the above, the Board concludes that the preponderance of the evidence is against the claim of service connection for a stomach disorder, to include as due to an undiagnosed illness, the benefit of the doubt doctrine does not apply, and the claim must be denied.


ORDER

Entitlement to service connection for a stomach disorder, to include as due to an undiagnosed illness, is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


